FILED
                                      UNITED STATES DISTRICT COURT                                       JAN 27 2009
                                      FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District and
                                                                                                   Bankruptcy Courts

       Jason Earl Jones,                              )
                                                      )
                      Petitioner,                     )
                                                      )
              v.                                      )
                                                      )
                                                              Civil Action No.       on 0146
       Henry Paulson,                                 )
                                                      )
                        Respondent.                   )


                                          MEMORANDUM OPINION

              This action, brought pro se by a prisoner at the Kern Valley State Prison in Delano,

       California, is before the Court on its initial review of the petition for a writ of mandamus. I

       Petitioner seeks to compel the Secretary of the Treasury

                   to direct the United States Secret Service to respond to Kern Valley State
                   Prison and enforce the lien/foreign securities ofthe sovereign state family
                   of [petitioner] and further discharge its responsibility to protect
                   sovereign/ambassador [petitioner,] demanding the immediate release of
                   [petitioner] and his personal property from custody.

       Pet. at 2. The extraordinary remedy of a writ of mandamus is available to compel an "officer or

       employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28

       U.S.C. § 1361. The petitioner bears a heavy burden of showing that his right to a writ of




               I The petition is accompanied by petitioner's application to proceed in forma pauperis
       ("IFP"), in which he states that he is not incarcerated (Question 1). This is belied, however, by
       the address of record. Because the case will be dismissed on the merits, the Court will not
       prolong matters by compelling petitioner's compliance with the filing fee requirements of the
       Prison Litigation Reform Act, see 28 U.S.C. § 1915, by providing a six-month statement of his
       inmate trust fund account. Petitioner is warned nonetheless that by signing the IFP application
       and affidavit, he has attested to the truthfulness of the information contained therein. His
       untruthful statement is itself a ground for dismissal of the case.




(tJ(                                                                                                                   3
mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation

omitted). Mandamus relief is not appropriate when another adequate remedy is available. LoBue

v. Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996). Notwithstanding petitioner's alleged

grandeur, he ultimately seeks his release from custody. His remedy therefore lies in a writ of

habeas corpus directed at his immediate custodian in California. See Chatman-Bey v.

Thornburgh, 864 F.2d 804, 806 (D.C. Cir. 1988) (where "habeas is an available and potentially

efficacious remedy, it is clear beyond reasonable dispute that mandamus will not appropriately

lie."); Rooney v. Secretary of Army, 405 F.3d 1029, 1032 (D.C. Cir. 2005) (habeas 'Jurisdiction

is proper only in the district in which the immediate, not the ultimate, custodian is located")

(internal citations and quotation marks omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: December   'I   ,2008




                                                 2